Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 1 of 13




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO

  Civil Action No.

  Deborah Laufer, an individual,
         Plaintiff,
  v.
  Suites IQ LLC,
         Defendant(s).


                                        COMPLAINT
                               (Injunctive Relief Requested)



     Plaintiff, Deborah Laufer, individually (“Plaintiff”) on her own behalf and on behalf

  of all other individuals similarly situated, hereby sues the Defendant, Suites IQ LLC

  (“Defendant”), for Injunctive Relief, attorney’s fees, litigation expenses, and costs

  pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”)

  and damages and attorney fees and costs pursuant to the Colorado Anti-

  Discrimination Act ("CADA").

     1. Plaintiff is a resident of Pasco County, Florida, is sui juris, and qualifies as an

 individual with disabilities as defined by the ADA. Plaintiff is unable to engage in the

 major life activity of walking more than a few steps without assistive devices. Instead,

 Plaintiff is bound to ambulate in a wheelchair or with a cane or other support and has

 limited use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

 operate. When ambulating beyond the comfort of her own home, Plaintiff must

 primarily rely on a wheelchair. Plaintiff requires accessible handicap parking spaces



                                             1
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 2 of 13




 located closest to the entrances of a facility. The handicap and access aisles must be

 of sufficient width so that she can embark and disembark from a ramp into her vehicle.

 Routes connecting the handicap spaces and all features, goods and services of a

 facility must be level, properly sloped, sufficiently wide and without cracks, holes or

 other hazards that can pose a danger of tipping, catching wheels or falling. These

 areas must be free of obstructions or unsecured carpeting that make passage either

 more difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff can

 reach them. She has difficulty operating doorknobs, sink faucets, or other operating

 mechanisms that tight grasping, twisting of the wrist or pinching. She is hesitant to use

 sinks that have unwrapped pipes, as such pose a danger of scraping or burning her

 legs. Sinks must be at the proper height so that she can put her legs underneath to

 wash her hands. She requires grab bars both behind and beside a commode so that

 she can safely transfer, and she has difficulty reaching the flush control if it is on the

 wrong side. She has difficulty getting through doorways if they lack the proper

 clearance.

     2. Plaintiff is an advocate of the rights of similarly situated disabled persons and

 is a "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

 determining whether places of public accommodation and their websites comply with

 the ADA.

     3. According to the county property records, Defendant owns a place of public

 accommodation as defined by the ADA and the regulations implementing the ADA, 28

 CFR 36.201(a) and 36.104. The place of public accommodation that the Defendant


                                             2
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 3 of 13




 owns is a place of lodging known as The Holiday Chalet Denver CO and is located at

 1820 E Colfax Ave, Denver, CO 80218 in the County of Denver (hereinafter “Hotel” or

 "Property").

     4. Venue is properly located in the DISTRICT OF COLORADO because the

 Hotel is located in this judicial district.

     5. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been

 given original jurisdiction over actions which arise from the Defendant’s violations of

 Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

 U.S.C. § 2201 and § 2202.

                               Count I - Violation Of The ADA

     6. Plaintiff realleges paragraphs 1-5 as if set forth fully hereunder.

     7. As the owner of the subject place of lodging, Defendant is required to comply

 with the ADA. As such, Defendant is required to ensure that it's place of lodging is in

 compliance with the standards applicable to places of public accommodation, as set

 forth in the regulations promulgated by the Department of Justice. Said regulations

 are set forth in the Code of Federal Regulations, the Americans With Disabilities Act

 Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated by

 reference into the ADA. These regulations impose requirements pertaining to places

 of public accommodation, including places of lodging, to ensure that they are

 accessible to disabled individuals.

     8. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

 requirements:


                                               3
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 4 of 13




               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party -
                     (i) Modify its policies, practices, or procedures to ensure that
                     individuals with disabilities can make reservations for accessible
                     guest rooms during the same hours and in the same manner as
                     individuals who do not need accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and
                     guest rooms offered through its reservations service in enough
                     detail to reasonably permit individuals with disabilities to assess
                     independently whether a given hotel or guest room meets his or
                     her accessibility needs;
                     (iii) Ensure that accessible guest rooms are held for use by
                     individuals with disabilities until all other guest rooms of that type
                     have been rented and the accessible room requested is the only
                     remaining room of that type;
                     (iv) Reserve, upon request, accessible guest rooms or specific
                     types of guest rooms and ensure that the guest rooms requested
                     are blocked and removed from all reservations systems; and
                     (v) Guarantee that the specific accessible guest room reserved
                     through its reservations service is held for the reserving
                     customer, regardless of whether a specific room is held in
                     response to reservations made by others.

     9. These regulations became effective March 15, 2012.

     10. Defendant, either itself or by and through a third party, implemented, operates,

 controls and or maintains an online reservations system (hereinafter "ORS") for the

 Property. The purpose of this ORS is so that members of the public may reserve

 guest accommodations and review information pertaining to the goods, services,

 features, facilities, benefits, advantages, and accommodations of the Property. As

 such, the ORS is subject to the requirements of 28 C.F.R. Section 36.302(e).

     11. Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the

 purpose of reviewing and assessing the accessible features at the Property and



                                             4
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 5 of 13




 ascertain whether it meets the requirements of 28 C.F.R. Section 36.302(e) and her

 accessibility needs. However, Plaintiff was unable to do so because Defendant failed

 to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

 Plaintiff was deprived the same goods, services, features, facilities, benefits,

 advantages, and accommodations of the Property available to the general public.

 Specifically,    With      respect      to         the      websites      located       at:

 https://www.theholidaychalet.com/,    and        https://reserve5.resnexus.com/     neither

 website complied with the Regulation because they did not identify accessible rooms,

 did not allow for booking of accessible rooms and provided insufficient information as

 to whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.expedia.com, it

 did not comply with the Regulation because it did not identify accessible rooms, did

 not allow for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.hotels.com, it

 did not comply with the Regulation because it did not identify accessible rooms, did

 not allow for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.booking.com, it


                                              5
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 6 of 13




 did not comply with the Regulation because it did not identify accessible rooms, did

 not allow for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.orbitz.com, it did

 not comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.priceline.com, it

 did not comply with the Regulation because it did not identify accessible rooms, did

 not allow for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.agoda.com, it

 did not comply with the Regulation because it did not identify accessible rooms, did

 not allow for booking of accessible rooms and provided insufficient information as to

 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility in the hotel. With respect to the website located at: www.trip.com, it did

 not comply with the Regulation because it did not identify accessible rooms, did not

 allow for booking of accessible rooms and provided insufficient information as to


                                             6
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 7 of 13




 whether the rooms or features at the hotel are accessible. Hotel amenities, room

 types and amenities are all listed in detail. No information was given about

 accessibility   in   the   hotel.   With   respect   to   the   website   located   at:

 www.cheaptickets.com, it did not comply with the Regulation because it did not

 identify accessible rooms, did not allow for booking of accessible rooms and provided

 insufficient information as to whether the rooms or features at the hotel are

 accessible. Hotel amenities, room types and amenities are all listed in detail. No

 information was given about accessibility in the hotel. With respect to the website

 located at: www.travelocity.com, it did not comply with the Regulation because it did

 not identify accessible rooms, did not allow for booking of accessible rooms and

 provided insufficient information as to whether the rooms or features at the hotel are

 accessible. Hotel amenities, room types and amenities are all listed in detail. No

 information was given about accessibility in the hotel. With respect to the website

 located at: www.vacation.hotwire.com, it did not comply with the Regulation because it

 did not identify accessible rooms, did not allow for booking of accessible rooms and

 provided insufficient information as to whether the rooms or features at the hotel are

 accessible. Hotel amenities, room types and amenities are all listed in detail. No

 information was given about accessibility in the hotel. With respect to the website

 located at: www.hotels.bookety.com, it did not comply with the Regulation because it

 did not identify accessible rooms, did not allow for booking of accessible rooms and

 provided insufficient information as to whether the rooms or features at the hotel are




                                             7
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 8 of 13




 accessible. Hotel amenities, room types and amenities are all listed in detail. No

 information was given about accessibility in the hotel.

     12. Plaintiff has family in Colorado and has been to the State numerous times to

 visit. She plans to visit the State as soon as the COVID crisis subsides and will travel

 throughout the entire State and will stay in area hotels. The failure of Defendant's

 hotel to allow for booking of accessible rooms and provide the information required

 impedes her ability to make a meaningful choice in making her plans. In addition to

 revisiting the hotel's online reservation system in the near future to ascertain whether

 or not it complies with the requirements of 28 C.F.R. Section 36.304(e)(1), she intends

 to review the system to ascertain whether the hotel meets her accessibility needs so

 that she can plan her trip.

     13. Plaintiff is continuously aware that the subject ORS remains non-compliant

 and that it would be a futile gesture to revisit it as long as those violations exist unless

 she is willing to suffer additional discrimination.

     14. The violations present at Defendant's ORS infringe Plaintiff's right to travel free

 of discrimination and deprive her of the information required to make meaningful

 choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

 humiliation as the result of the discriminatory conditions present at Defendant's ORS.

 By continuing to operate the ORS with discriminatory conditions, Defendant

 contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff the

 full and equal enjoyment of the goods, services, facilities, privileges and/or

 accommodations available to the general public. By encountering the discriminatory


                                               8
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 9 of 13




 conditions at Defendant's ORS and knowing that it would be a futile gesture to return

 to the ORS unless she is willing to endure additional discrimination, Plaintiff is

 deprived of the same advantages, privileges, goods, services and benefits readily

 available to the general public. By maintaining a ORS with violations, Defendant

 deprives Plaintiff the equality of opportunity offered to the general public. Defendant's

 online reservations system serves as a gateway to its hotel. Because this online

 reservation system discriminates against Plaintiff, it is thereby more difficult to book a

 room at the hotel or make an informed decision as to whether the facilities at the hotel

 are accessible.

     15. Plaintiff has suffered and will continue to suffer direct and indirect injury as a

 result of the Defendant’s discrimination until the Defendant is compelled to modify its

 ORS to comply with the requirements of the ADA and to continually monitor and

 ensure that the subject ORS remains in compliance.

     16. Plaintiff has a realistic, credible, existing and continuing threat of discrimination

 from the Defendant’s non-compliance with the ADA with respect to the ORS. Plaintiff

 has reasonable grounds to believe that she will continue to be subjected to

 discrimination in violation of the ADA by the Defendant.

     17. The Defendant has discriminated against the Plaintiff by denying her access

 to, and full and equal enjoyment of, the goods, services, facilities, privileges,

 advantages and/or accommodations of the subject website.




                                               9
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 10 of 13




      18. The Plaintiff and all others similarly situated will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as

  requested herein.

      19. Defendant has discriminated against the Plaintiff by denying her access to full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility in

  violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

  Defendant continues to discriminate against the Plaintiff, and all those similarly

  situated by failing to make reasonable modifications in policies, practices or

  procedures, when such modifications are necessary to afford all offered goods,

  services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no

  individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and

  services.

      20. Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

  fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

  and 28 CFR 36.505.

      21. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

  subject ORS to make them readily accessible and useable to the Plaintiff and all other


                                             10
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 11 of 13




  persons with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or

  by closing the ORS until such time as the Defendant cures its violations of the ADA.

          Count II - Damages, Attorneys’ Fees And Costs Pursuant to CADA

      22. Plaintiff realleges paragraphs 1-13 as if set forth fully hereunder.

      23. The Defendant’s hotel is a place of public accommodation within the meaning

  of the CADA, Section 24-34-601.

      24. Plaintiff has a "disability" within the meaning of CADA Section 24-34-301.

      25. The CADA, at Section 24-34-601(2)(a) provides: “It is a discriminatory practice

  and unlawful for a person, directly or indirectly, to refuse, withhold from, or deny to an

  individual... because of disability ... the full and equal enjoyment of the goods,

  services, facilities, privileges, advantages, or accommodations of a place of public

  accommodation."

      26. Defendant has violated the CADA. As a result, Plaintiff has suffered

  humiliation, embarrassment, frustration, segregation, exclusion, the loss of equality of

  opportunity and full and equal access to Defendant's services and has otherwise been

  damaged.

      27. Pursuant to CADA, Section 24-34-802, Plaintiff may bring a civil suit in a court

  of competent jurisdiction and is entitled to: (I) A court order requiring compliance with

  the provisions of the applicable section; (II) The recovery of actual monetary

  damages; or (III) A statutory fine not to exceed three thousand five hundred dollars

  and an award of attorneys’ fees and costs.

      WHEREFORE, Plaintiff respectfully requests:


                                              11
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 12 of 13




     a. The Court issue a Declaratory Judgment that determines that the Defendants

        at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and the CADA.

     b. The Court issue a Declaratory Judgment that determines that the Defendants

        at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R.

        Section 36.302(e).

     c. Injunctive relief against the Defendants including an order to revise its ORS to

        comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor

        and maintain the ORS to ensure that it remains in compliance with said

        requirement.

     d. An award of attorney’s fees, costs, and litigation expenses pursuant to 42

        U.S.C. § 12205.

     e. An   award     of    damages    for    her   humiliation,   exclusion,   frustration,

        embarrassment segregation and denial of full and equal enjoyment.

     f. An award of attorneys’ fees and cots pursuant to the CADA.

     g. Statutory damages pursuant to the CADA.

     h. Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.

  Dated: December 2, 2020.
                                              Respectfully submitted,
                                              s/ Suzette M. Marteny Moore
                                              Suzette M. Marteny Moore
                                              Of Counsel, Thomas Bacon PA


                                              12
Case 1:20-cv-03549-RM-NYW Document 1 Filed 12/02/20 USDC Colorado Page 13 of 13




                                    2690 S. Combee Road
                                    Lakeland, Florida 33803
                                    Telephone: (863) 229-2140
                                    E-mail 1: S.Moore@SMooreLaw.com
                                    E-mail 2: Eservice@SMooreLaw.com
                                    Attorney for Plaintiff, Deborah Laufer




                                     13
